     Case 2:19-cr-00576-ACA-HNJ Document 38 Filed 01/25/21 Page 1 of 15                 FILED
                                                                               2021 Jan-25 PM 03:02
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

UNITED STATES OF AMERICA                           )
                                                   )
            v.                                     )     Case No.:
                                                   )     2: 19-cr-576-ACA-HNJ
                                                   )
TASHANA LYNN SIMS                                  )


                             PLEA AGREEMENT

      The United States of America and defendant TASHANA LYNN SIMS

hereby acknowledge the following plea agreement in this case:

                                      PLEA

      The defendant agrees to plead guilty to COUNTS SEVEN and FIFTEEN of

the Indictment filed in the above numbered and captioned matter. As to COUNTS

SEVEN and FIFTEEN, the defendant agrees to plead guilty to violation of Title

21, United States Code, Sections 33l(i)(2) and 333(a)(l). In exchange, the United

States Attorney, acting on behalf of the United States and through the undersigned

Assistant United States Attorney agrees to dismiss COUNTS TWO through SIX,

EIGHT through THIRTEEN, and SIXTEEN and recommend the disposition

specified below.



                       TERMS OF THE AGREEMENT
                                                             Defendant's I n i t i ~ <$
     Case 2:19-cr-00576-ACA-HNJ Document 38 Filed 01/25/21 Page 2 of 15



I. MAXIMUM PUNISHMENT:

      The Parties understand that the maximum statutory punishment that may be

imposed for the crime of Keeping Punches, Dies, Plates, and Other Things, in

violation of Title 21, United States Code, Sections 33l(i)(2) and 333(a)(l), a

lesser-included offense of that charged in COUNTS SEVEN and FIFTEEN, is (per

count):

             a.    Imprisonment for not more than one ( 1) year;

             b.    A fine of not more than $1,000, or,

             c.    Both (a and b);

             d.    Supervised release of not more than one (1) year; and

             e.    A Special Assessment Fee of $100.



II. FACTUAL BASIS FOR PLEA:

      The defendant hereby stipulates to the accuracy of the following

information:

      In early April 5, 2018, Alabama Law Enforcement Agency (ALEA)

narcotics officers learned of an international mail package that customs agents

intercepted en route to 3300 Berkley Avenue, Bessemer, Alabama, from China.

The package was addressed to defendant Earnest COLEMAN and contained
                                         2
                                                              Defendant's   Initiaill-S
     Case 2:19-cr-00576-ACA-HNJ Document 38 Filed 01/25/21 Page 3 of 15



two metal dies and a metal mold designed to be used in a pill press for the

production of pressed tablets or pills. Agents delivered the·package and

searched 3300 Berkley Avenue, a residence, pursuant to a warrant.

COLEMAN and his wife, defendant Tashana SIMS, were encountered at the

address and in fact resided there. Agents seized a pill press machine and

certain dies. The pill press and dies were designed to print, imprint, or

reproduce identifying marks, imprints, and likeness of certain prescription

drugs.

         In September 2019, agents received customs information indicating that

COLEMAN had received additional international shipments at 3300 Berkley

Avenue following the April 2018 seizures. Agents applied for, and received, a

search warrant for the 3300 Berkley Avenue address and searched the

COLEMAN-SIMS residence on October 2, 2019. Agents found and seized

another pill press that was designed to print, imprint, or reproduce identifying

marks, imprints, and likeness of a certain prescription drug. COLEMAN and

SIMS were both at home at the time of the search and were arrested.

         The defendant hereby stipulates that the facts stated above are

substantially correct and that the Court can use these facts in calculating the

defendant's sentence. The defendant further acknowledges that these facts
                                          3
                                                               Defendant's J n i t i a ~
     Case 2:19-cr-00576-ACA-HNJ Document 38 Filed 01/25/21 Page 4 of 15



do not constitute all of the evidence of each and every act that the defendant

and/or any co-conspirators may ave committed.




V.    RECOMMENDED SENTENCE:

      Pursuant to Rule l l(c)(l)(B), Fed.R.Crim.P., the government will

recommend the following disposition:

            (a)   That the defendant be awarded an appropriate reduction in the

                  offense level for acceptance of responsibility;

            (b)   That the defendant be remanded to the custody of the Bureau of

                  Prisons and incarcerated for a term of imprisonment consistent

                  with the guideline range that will be determined at the

                  sentencing hearing;

            (c)   That following the said term of imprisonment, the defendant be

                  placed on supervised release for a period to be determined by

                  the court, subject to the standard conditions of supervised

                  release as set forth in USSG § 5Dl.3,

            (d)   That the defendant be required to pay a fine which will be

                                        4
                                                              Defendant's   Initia;f(,$
     Case 2:19-cr-00576-ACA-HNJ Document 38 Filed 01/25/21 Page 5 of 15



                   determined by the court, said amount due and owing as of the

                   date sentence is pronounced, with any outstanding balance to be

                   paid in full by the expiration of the term of supervised release;

            (e)    That the defendant pay a special assessment fee of $200, said

                   amount due and owing as of the date sentence is pronounced.



VI. WAIVER OF RIGHT TO APPEAL AND POST-CONVICTION
RELIEF:


      In consideration of the recommended disposition of this case, I,

TASHANA LYNN SIMS, hereby waive and give up my right to appeal my

conviction in this case, as well as any fines, restitution, and/or sentence the

court might impose upon me. Further, I waive and give up the right to

challenge any conviction or sentence imposed or the manner in which the

sentence was determined in any collateral attack, including, but not limited to,

a motion brought under 28 U.S.C. § 2255, and any argument that (1) the

statute(s) to which I am pleading guilty is or are unconstitutional or (2) the

admitted conduct does not fall within the scope of the statute(s).

      The defendant reserves the right to contest in an appeal or post-

conviction proceeding any or all of the following:
                                          5
                                                               Defendant's Initiacr[S
    Case 2:19-cr-00576-ACA-HNJ Document 38 Filed 01/25/21 Page 6 of 15



            (a)   Any sentence imposed in excess of the applicable statutory

                  maximum sentence(s); and

            (b)   Any sentence that constitutes an upward departure from

                  the advisory guideline sentencing range calculated by the

                  court at the time sentence is imposed.

            (c)   Ineffective assistance of counsel.

      The defendant acknowledges that before giving up these rights, she

discussed the Federal Sentencing Guidelines and their application to her case

with her attorney, who explained them to her satisfaction. The defendant

further acknowledges and understands that the government retains its right

to appeal where authorized by statute.

      I, T ASHANA LYNN SIMS, hereby place my signature on the line

directly below to signify that I fully understand the foregoing paragraphs, and




                                         6
                                                           Defendant's Initia~
       Case 2:19-cr-00576-ACA-HNJ Document 38 Filed 01/25/21 Page 7 of 15



that I am knowingly and voluntarily entering into this waiver.

                                  4s~~t l::u: ..
                                     SHANA LYNN SIMS              ~

VII.     UNITED STATES SENTENCING GUIDELINES:

        Counsel has explained to the defendant, that in light of the United States

Supreme Court's recent decision in United States v. Booker, the federal sentencing

guidelines are advisory in nature.    Sentencing is in the court's discretion and is no

longer required to be within the guideline range.    The defendant agrees that,

pursuant to this agreement, the court may use facts it finds by a preponderance of

the evidence to reach an advisory guideline range and defendant explicitly waives

any right to have those facts found by a jury beyond a reasonable doubt.



VIII. AGREEMENT NOT BINDING ON COURT:

        The Parties fully and completely understand and agree that it is the Court's

duty to impose sentence upon the defendant and that any sentence recommended

by the government is NOT BINDING UPON THE COURT, and that the Court

need not accept the government's recommendation.        Further, the defendant

understands that if the Court does not accept the government's recommendation,

she does not have the right to withdraw her plea.

                                           7
                                                                Defendant's Initi~_.b5
      Case 2:19-cr-00576-ACA-HNJ Document 38 Filed 01/25/21 Page 8 of 15



IX. VOIDING OF AGREEMENT:

      The defendant understands that should she      (a) violate any federal, state, or

local law after entering into this Plea Agreement, (b) move the Court to accept plea

of guilty in accordance with, or pursuant to, the provisions of North Carolina v.

Alford, 400 U.S. 25 (1970), or (c) tender a plea of nolo contendere to the charges,

the agreement will become NULL and VOID, and the United States will not be

bound by any of the terms, conditions, or recommendations, express or implied,

which are contained therein.



X.   OTHER DISTRICTS AND JURISDICTIONS:

      The parties understand and agree that this agreement DOES NOT BIND

any other United States Attorney in any other district, or any other state or local

authority.



XI. TAX, FORFEITURE AND OTHER CIVIL/ADMINISTRATIVE
PROCEEDINGS:

      Unless otherwise specified herein, the parties understand and acknowledge

that this agreement does not apply to or in any way limit any pending or

prospective proceedings related to defendant's tax liabilities, if any, or to any

pending or prospective forfeiture or other civil or administrative proceedings.

                                           8
                                                                Defendant's Initial~~
    Case 2:19-cr-00576-ACA-HNJ Document 38 Filed 01/25/21 Page 9 of 15



      The defendant agrees to identify all assets over which the defendant

exercises or exercised control, directly or indirectly, within the past five years, or

in which the defendant has or had during that time any financial interest. The

defendant agrees to take all steps as requested by the Government to obtain from

any other parties by any lawful means any records of assets owned at any time by

the defendant. The defendant agrees to undergo any polygraph examination the

Government may choose to administer concerning such assets and to provide

and/or consent to the release of the defendant's tax returns for the previous five

years. The defendant agrees to forfeit to the Government all of the defendant's

interests in any asset of a value of more than $1,000 that, within the last five years,

the defendant owned, or in which the defendant maintained an interest, the

ownership of which the defendant fails to disclose to the United States in

accordance with this agreement.

      The defendant agrees to forfeit all interests in any asset constituting, or

derived from, any proceeds obtained, directly or indirectly, as the result of the

criminal offenses described in this agreement and any property used, or intended to

be used, in any manner or part, to commit, or to facilitate the commission of, the

offenses, as well as all firearms and ammunition involved in or used in the

commission of the offenses, including but not limited to the following specific


                                           9
                                                                                     P
                                                                 Defendant's Initial:{
    Case 2:19-cr-00576-ACA-HNJ Document 38 Filed 01/25/21 Page 10 of 15



property:

            a.   one DPMS model A-15 .223/5.56 caliber rifle, bearing serial

                 number FH2465;

            b.   one Molot-Oruzhie Ltd. Model VEPR-12 12x76 caliber

                 shotgun, bearing serial number 13 V TC 8462;

            c.   one Ruger model 22/45 MK.III .22LR pistol, bearing serial

                 number 272-12228;

            d.   one FNH USA model Five-Seven 5.7x28mm caliber pistol,

                 bearing serial number 386157113;

            e.   one Glock model 21 .45 caliber pistol, bearing serial number

                 XUA756;

            f.   one Colt Law Enforcement AR-Type 5.56x45mm caliber

                 carbine rifle, bearing serial number LE051720;

            g.   one Heckler & Koch model HK 416 .22LR pistol, bearing

                 serial number WH012006;

            h.   one Glock model 22 .40 caliber pistol, bearing serial number

                 UKG978;

            1.   one Springfield Armory model XD45 .45 caliber pistol,

                 bearing serial number US731767;
                                      10
                                                           Defendant's Initiar:!k>
     Case 2:19-cr-00576-ACA-HNJ Document 38 Filed 01/25/21 Page 11 of 15



             J.    one Glock model 26 9mm pistol, bearing serial number

                   CCB922US;

              k.   one Glock model 22 .40 caliber pistol, bearing serial number

                   KYZ351;

              1.   one pill press seized on April 12, 2018, presently in the

                   custody of law enforcement;

              m.   one pill press seized October 2, 2019, presently in the

                   custody of law enforcement;

              n.   Die cast/punch embossed ''NORCO 539";

              o.   Die cast/punch embossed "A 214";

              p.   Die cast/punch embossed "10 325" / "RP";

              q.   Die cast/punch embossed Xanax 1.0;

              r.   Die cast/punch embossed 5513/DAN; and

              s.   Die cast/punch stamped "T 194".

      The defendant agrees to consent to the immediate entry of an order of

forfeiture for this property and waives the requirements of Federal Rules of

Criminal Procedure 32.2 and 43(a) regarding notice of the forfeiture in the

charging instrument, announcement of the forfeiture at sentencing, and

incorporation of the forfeiture in the judgment or factual basis of this agreement.

                                          11
                                                                Defendant's Initiar:11:f::>
    Case 2:19-cr-00576-ACA-HNJ Document 38 Filed 01/25/21 Page 12 of 15



The defendant acknowledges that she understands that the forfeiture of assets is

part of the sentence that may be imposed in this case and waives any failure by the

Court to advise him of this, pursuant to Rule 11 (b )(1 )(J), at the time her guilty plea

is accepted.

      The defendant further agrees to waive all constitutional and statutory

challenges in any manner (including direct appeal, habeas corpus, or any other

means) to any forfeiture carried out in accordance with this Plea Agreement on any

grounds, including that the forfeiture constitutes an excessive fine or punishment.

The defendant agrees to take all steps as requested by the Government to pass clear

title to forfeitable assets to the Government, and to testify truthfully in any judicial

forfeiture proceeding. The defendant acknowledges that all property covered by

this agreement is subject to forfeiture as proceeds of illegal conduct.

                      Non-Abatement of Criminal Forfeiture

      The defendant agrees that the forfeiture provisions of this plea agreement are

intended to, and will, survive him, notwithstanding the abatement of any

underlying criminal conviction after the execution of this agreement. The

forfeitability of any particular property pursuant to this agreement shall be

determined as if the defendant had survived, and that determination shall be

binding upon the defendant's heirs, successors, and assigns until the agreed


                                           12
                                                                  Defendant's I n i t i a ~
       Case 2:19-cr-00576-ACA-HNJ Document 38 Filed 01/25/21 Page 13 of 15



forfeiture, including any agreed money judgment amount, is collected in full. To

the extent that forfeiture pursuant to this agreement requires the defendant to

disgorge wrongfully obtained criminal proceeds for the benefit of the defendant's

victims, the defendant agrees that the forfeiture is primarily remedial in nature.



XII.    DEFENDANT'S UNDERSTANDING:

        I have read and understand the provisions of this agreement consisting of

15/pages.     I have discussed the case and my constitutional and other rights with

my lawyer.     I am satisfied with my lawyer's representation in this case.     I

understand that by pleading guilty, I will be waiving and giving up my right to

continue to plead not guilty, to a trial by jury, to the assistance of counsel at that

trial, to confront, cross-examine, or compel the attendance of witnesses, to present

evidence in my behalf, to maintain my privilege against self-incrimination, and to

the presumption of innocence.      I agree to enter my plea as indicated above on the

terms and conditions set forth herein.

        NO OTHER PROMISES OR REPRESENTATIONS HAVE BEEN

        MADE TO ME BY THE PROSECUTOR, OR BY ANYONE ELSE,

        NOR HAVE ANY THREATS BEEN MADE OR FORCE USED TO

        INDUCE ME TO PLEAD GUILTY.


                                           13
                                                                  Defendant's I n i t i a ~
    Case 2:19-cr-00576-ACA-HNJ Document 38 Filed 01/25/21 Page 14 of 15



      I further state that I have not had any drugs, medication, or alcohol within

the past 48 hours other than: _____    ~1'-...,..1,J_l'---+--------------
      I understand that this Plea Agreement will take effect and will be binding as

to the Parties only after all necessary signatures have been affixed hereto.

      I have personally and voluntarily placed my initials on every page of this

Agreement and have signed the signature line below to indicate I have read and

approve all of the previous paragraphs of this Agreement, and understand all of

the provisions of this Agreement, both individually and as a total binding

agreement.



                                       ~s'siJib
                                          Defendant




                                          14
                                                                Defendant's Initiar{i:S'
     Case 2:19-cr-00576-ACA-HNJ Document 38 Filed 01/25/21 Page 15 of 15



XIII. COUNSEL'S ACKNOWLEDGMENT:

      I have discussed this case with my client in detail and have advised him of

her rights and all possible defenses.   My client has conveyed to me that she

understands this Agreement and consents to all its terms.     I believe the plea and

disposition set forth herein are appropriate under the facts of this case and are in

accord with my best judgment.      I concur in the entry of the plea as indicated

above and on the terms and conditions set forth herein.



      DATE                                 MICHAEL W. WHISONANT, Jr.
                                           Defendant's Counsel




XIV. GOVERNMENT'S ACKNOWLEDGMENT:


      I have reviewed this matter and concur that the plea and disposition set forth

herein are appropriate and are in the interests of justice.


                                           PRIM F. ESCALONA
                                           United tates Attorney


      DATE
                                           Assistant United States Attorney




                                           15
                                                                 Defendant's Initiat:({f;;
